ORDER
PER CURIAM:
Marvin D. Hunt appeals his conviction for possession of cocaine, § 195.202, RSMo Cum.Supp.1989, a class C felony, and possession of amphetamine, § 195.202, a class C felony, and he appeals denial of his Rule 29.15 postconviction motion. The appeals are consolidated. Mr. Hunt was convicted as a prior offender under § 558.016, RSMo 1986.
The judgment of conviction is affirmed. The judgment denying Mr. Hunt's postcon-viction Rule 29.15 motion is affirmed. Rules 84.16(b) and 30.25(b).